                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


MARKIA SIMS,

                      Plaintiff,

       v.                                                   Civil Action 2:17-cv-631
                                                            Judge Algenon L. Marbley
                                                            Magistrate Judge Jolson
TIME WARNER CABLE INC., et al.,

                      Defendants.


                                    OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Motion for Leave to File Second Amended

Complaint to Substitute Named Plaintiff. (Doc. 63). For the reasons that follow, the Court

GRANTS the Motion. The Clerk shall file Doc. 69 as the Second Amended Complaint and amend

the case caption accordingly. Further, the parties are DIRECTED to meet and confer and file a

proposed scheduling order with the Court within seven (7) days of the date of this Order.

I.     BACKGROUND

       Plaintiff brings claims under the Fair Labor Standards Act (“FLSA”) and Ohio law for

failure to compensate Plaintiff, Markia Sims, and others similarly situated, for time spent logging

into Defendants’ systems before their shifts began and for failure to pay overtime. (Doc. 3).

Markia Sims, proceeding as an individual plaintiff, filed an initial complaint in the Northern

District of Ohio on May 4, 2017. (Doc. 1). She filed a First Amended Complaint on May 5, 2017,

to bring a collective action suit under the FLSA and a class action under Ohio law. (Doc. 3).

       Roughly six months earlier, Daylon Howard and Tracy Dewald filed “a virtually identical

lawsuit” in the Southern District of Ohio (“the Howard litigation”). (Doc. 28 at 1–2, citing

Howard, et al. v. Time Warner Cable Inc., et al., 2:16-cv-01129). Sims and “all but one of the
plaintiffs who have opted in to the instant case also initially opted in to” the Howard litigation.

(Id.).

         The Howard litigation alleges the same basis for relief as the Plaintiff alleges in this case.

The Defendants in Howard, however, filed a motion to dismiss for failure to state a claim and

compel arbitration, arguing that Howard signed an arbitration agreement that governed his claims

for relief. (See Howard, et al. v. Time Warner Cable Inc., et al., 2:16-cv-01129, Doc. 24). The

Court stayed discovery in Howard pending a ruling on the motion to dismiss. (Id., Doc. 38 at 2).

Defendants later filed a summary judgment motion, arguing that Dewald was exempt from the

FLSA and similar provisions of Ohio law. (Id., Doc. 49). While the stay was in place, Sims filed

this suit in the Northern District of Ohio, and she and other Plaintiffs involved in this suit opted

out of the class in Howard. (See Doc. 28 at 2).

         Relevant to the instant motion, on December 4, 2017, the day before Sims’ scheduled

deposition, Defendants sent a letter to Plaintiff’s counsel accusing Sims of inappropriately

retaining documents that contained confidential personally identifiable information of Defendants’

customers. (See Doc. 63-2). In this letter, Defendants stated their intent “to pursue any and all

legal remedies against Sims, which may include notifying law enforcement authorities and the

appropriate states’ Attorneys Generals, to ensure all Company property and personally identifiable

information is returned and not retained in any form by Sims[.]” (Id. at 2).

         On July 20, 2017, the Northern District of Ohio transferred this case to this Court. (Doc.

29). On February 21, 2018, the Court administratively closed this case pending the Supreme

Court’s decision in Ernst & Young LLP et al. v. Morris, 138 S. Ct. 1612 (2018). On May 21, 2018,

the Supreme Court decided Morris, and on May 30, 2018, the Court reopened Sims and directed

the parties to re-file any motions they wished the Court to consider. (Docs. 59, 60). On June 18,



                                                   2
2018, Defendants filed a Renewed Motion to Dismiss and for Sanctions. (Doc. 61). On November

27, 2018, Judge Marbley denied Defendants’ Motion to Dismiss and for Sanctions. (Doc. 67).

       On July 12, 2018, Plaintiff filed the instant Motion for Leave to File Second Amended

Complaint to Substitute Named Plaintiff (“Motion for Leave to Amend”), Defendants filed an

opposition on August 1, 2018, and Plaintiff filed a reply brief. Thus, this matter is ripe for

consideration.

II.    STANDARD

       Rule 15(a)(2) of the Federal Rules of Civil Procedure provides that, when a party must

seek leave of court to amend a pleading, “[t]he court should freely give leave when justice so

requires.” This rule, which allows a liberal policy in favor of granting amendments, “reinforce[s]

the principle that cases ‘should be tried on their merits rather than the technicalities of the

pleadings.’” Inge v. Rock Fin. Corp., 388 F.3d 930, 936 (6th Cir. 2004) (quoting Moore v. City of

Paducah, 790 F.2d 557, 559 (6th Cir. 1986)). Thus, the trial court enjoys broad discretion in

deciding motions for leave to amend. See Gen. Elec. Co. v. Sargent & Lundy, 916 F.2d 119, 1130

(6th Cir. 1990). In exercising its discretion, the trial court may consider such factors as “undue

delay, bad faith or dilatory motive on the part of a movant, repeated failures to cure deficiencies

by amendments previously allowed, undue prejudice to the opposing party by virtue of allowance

of the amendment and futility of the amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962).

III.   DISCUSSION

       Plaintiff seeks leave to amend her complaint under Fed. R. Civ. P. 15(a)(2) to substitute

opt-in plaintiff, Leslie A. Wood, as the Representative Plaintiff in this case. (Doc. 63). In support,

Plaintiff asserts that amendment is necessary because Defendants, based on the criminal law issues

they have raised, may challenge Sims’ fitness as an appropriate class representative. (See generally



                                                  3
id.). Defendants oppose amendment, asserting as “most critical,” that Plaintiff’s motion is futile

in light of the then-pending motion to dismiss and the fact that, in Defendants’ view, the case is

duplicative of Howard. (Doc. 65 at 5–6). More specifically, they allege that Plaintiff would not

be prejudiced by pursuing her claims as part of Howard and that Plaintiff may not “escape” the

Court’s ruling on the Motion to Dismiss “by swapping out named-plaintiffs.” (Id. at 6). In support,

Defendants rely on Judge Lioi’s finding, prior to her transfer of the case, that this case is

duplicative of Howard and that Plaintiff’s conduct, and the conduct of Plaintiff’s counsel was

inappropriate. (Id.).

       As an initial matter, Defendants’ futility argument is now largely moot following the

Court’s November 27, 2018 Oder denying Defendants’ Motion to Dismiss and for Sanctions.

(Doc. 67). In that Order, Judge Marbley rejected Defendants’ first-to-file argument, holding that

Howard and Sims involve different classes and that “equitable considerations counsel[ed] against

applying the first-to-file rule” in this case. (Id. at 4–5). Therefore, because Defendants’ first-to-

file argument has been rejected by this Court, the Undersigned rejects Defendants’ futility

arguments based on the same. And, because the Court has already rejected Defendants’ motion to

dismiss on the merits, there is no longer a basis for Defendants’ concern that Plaintiff, by filing

the Motion for Leave to Amend, is attempting to “escape” a decision by this Court on the motion

to dismiss.

       Additionally, Defendants argue that amendment would be futile because opt-in plaintiff,

Leslie Wood’s “testimony suffers from inherent inaccuracies.” (Doc. 65 at 6). Plaintiff responds

that Wood’s credibility is “ultimately a jury issue, and this Court should not deny Plaintiff the

ability to substitute the named Plaintiff based on the accusations that [she] will present unreliable




                                                 4
testimony on who she may or may not have discussed the lawsuit with—which is an issue that is

completely irrelevant to FLSA claims.” (Doc. 66 at 3).

        “At this stage of the litigation, the Court is charged with determining whether the futility

of an amendment is so obvious that it should be disallowed.” Bear v. Delaware Cnty., Ohio, No.

2:14-cv-43, 2015 WL 1954451, at *3 (S.D. Ohio Apr. 28, 2015). The amended complaint here

meets this low bar. Counsel for Plaintiff, during a December 3, 2018 joint status conference with

the Court, represented that she had engaged in proper due diligence regarding the adequacy of

Wood as a class representative. The Court need not, at this stage, engage in a further analysis

regarding the credibility of Wood’s testimony in order to permit amendment. Accordingly,

notwithstanding Defendants’ credibility allegations, an amendment to substitute Wood as the

representative plaintiff is not obviously futile.

        The Court has also considered the other Rule 15(a) factors of “undue delay, bad faith or

dilatory motive on the part of a movant, repeated failures to cure deficiencies by amendments

previously allowed, [and] undue prejudice to the opposing party by virtue of allowance of the

amendment[.]” Defendants contend that they “have already incurred extensive fees and costs as a

result of Sims serving as the named Plaintiff/class representative for a duplicative lawsuit” and

that “redeposing a new named Plaintiff/class representative comes with additional time and

preparation that Defendants should not have to expend[.]” (Doc. 65 at 5).

        None of these arguments persuade the Court, under the liberal amendment standard, to

deny leave to amend, especially in light of this Court’s dispositive ruling. (See generally Doc. 61).

While the Court acknowledges the potential cost and inconveniences associated with deposing

Wood, the Court does not find undue prejudice. See Moore, 790 F.2d at 562 (finding that

amendment three years into the case and after dispositive motions were filed caused only



                                                    5
“relatively light” prejudice); see also id. (noting that a court must find “at least some significant

showing of prejudice to the opponent” to deny a motion for leave to amend).

       Throughout their opposition, Defendants also suggest that Plaintiff acted in bad faith,

emphasizing that Plaintiff has attempted “to restructure the same lawsuit against the same

defendants[.]” (Doc. 65 at 1). This Court, however, has already found that Plaintiff’s conduct “is

not so egregious as Defendants would make it out to be.” (Doc. 67 at 9). Indeed, in denying

Defendants’ motion to dismiss, the Court found that the parties in the two cases are “dissimilar[]”

and that “equitable considerations” counseled against application of the first-to-file rule. (Id.). As

such, the Court finds that Defendants have failed to establish bad faith on behalf of Plaintiff that

would preclude amendment.

       In light of the above, Plaintiff has satisfied the Rule 15(a)(2) standard for leave to amend

and is permitted to amend her complaint to substitute Wood for Sims as the named representative.

       Finally, Defendants in their opposition request that the Court award them “costs associated

with the defense of this lawsuit” as deemed appropriate by the Court. (Doc. 65 at 6). The

Undersigned finds that Defendants have not set forth facts regarding Plaintiff’s conduct that would

warrant an award of costs. Indeed, in denying Defendants’ motion to dismiss, Judge Marbley also

denied Defendants’ motion for sanctions to reimburse them for “‘unnecessary attorneys’ fees and

costs’” associated with this lawsuit. (Doc. 67 at 6 (quoting Doc. 61 at 10–11)). The Court

elaborated on its decision to deny sanctions:

       Here, the conduct of Plaintiffs’ counsel is not so egregious as Defendants would
       make it out to be. The Plaintiffs discovered differences between themselves and
       the Plaintiffs in Howard and took action to assert their claims in a forum they
       believed would be appropriate. While this could under some circumstances appear
       to be forum shopping, it could just as equally be seen as an attempt of Plaintiffs’
       counsel to protect their clients’ interests. As such, this conduct was not
       unreasonable, vexatious, or in bad faith.



                                                  6
(Id. at 8). Defendants have not offered any new or additional evidence of bad faith or egregious

conduct that would result in this Court reaching a different conclusion here. Accordingly, the

Court, in its discretion, denies Defendants’ request for costs.

IV.    CONCLUSION

       For these reasons, Plaintiff’s Motion for Leave to Amend (Doc. 63) is GRANTED. The

Clerk shall file Doc. 69 as the Second Amended Complaint and amend the case caption

accordingly. Further, the parties are DIRECTED to meet and confer and file a proposed

scheduling order with the Court within seven (7) days of this Order.



       IT IS SO ORDERED.



Date: December 7, 2018                                /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  7
